DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 10/27/2022. Claims 1, 3-5, 8, 10-12, 14-16, and 20 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Amendments to the claims by the Applicant have been considered and addressed below. 
With respect to the 35 USC § 101, 102, and 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.
Claim Rejections - 35 U.S.C. § 101:
Arguments: 
Claims 1 - 6 and 10 - 19 stand rejected under 35 U.S.C. § 101 as being directed to patent ineligible subject matter. Applicant respectfully disagrees with the § 101 rejections for at least the following reasons. 
Nonetheless, solely in an effort to facilitate compact prosecution, Applicant has amended the claims herein. See Claim 1 (as currently amended). Support for these claim limitations can be found throughout the original disclosure, for example, at paragraphs [0024] - [0039] of the specification. Applicant additionally notes that these amendments include the incorporation of some dependent claims that were not rejected under 35 U.S.C. § 101…

Examiner response to Arguments:
Applicant’s arguments with respect to 35 U.S.C. § 101 rejection of claims 1-6 and 10-19 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection of claims 1-6 and 10-19 has been withdrawn. 

Claim Rejections - 35 U.S.C. § 102:
Arguments: 
Claims 1 - 2, 6 - 9, 11 - 13, and 17 - 19 stand rejected under 35 U.S.C. § 102(A)(1) as being anticipated by Zhu, Shizhan, et al. ("be your own prada: Fashion synthesis with structural coherence", hereinafter "Zhu"). Applicant respectfully disagrees with the § 102(A)(1) rejections for at least the following reasons. 
As the Office is no doubt aware, "...unless a reference discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to provide prior invention of the thing claimed and, thus, cannot anticipate under 35 U.S.C. § 102." Net MoneyIN Inc. v. VeriSign Inc., 545 F.3d 1359 (Fed. Cir. 2008). 
[1] Applicant respectfully submits that A [Zhu?] does not teach all of the claimed limitations. For example, Comerford [Zhu?] does not teach, "producing, for each scene within each dynamic visual media script, a scene vector identifying (iii) the topics included within a corresponding scene and (iv) a character fingerprint for each character occurring within the scene" Claim 1 (as previously presented). This is particularly noticeable when the claims are interpreted in light of the underlying specification, as is always required. In re Suitco Surface, Inc., 603 F.3d 1255, 1259 - 1260 (Fed. Cir. 2010). 
Applicant respectfully submits that Zhu is directed towards a system and method for "generating new clothing on a wearer through generative adversarial learning." Zhu at Abstract. Further, "the goal of this paper is to develop a method that can generate new outfits onto existing photos, in a way that preserves structural coherence from multiple perspectives: 1. Retaining the body shape and pose of the wearer, 2. Producing regions and the associated textures that conform to the language description, and 3. Enforcing coherent visibility of parts." Zhu at Introduction, p. 1681. 
[2] Applicant submits that the use of adversarial learning in the system is present in Zhu and the application, as originally filed; however, Applicant respectfully submits that inputting photos of humans to determine applicable human dimensions for outputting "new clothes on a wearer," is readily distinguishable from. "accessing, at an information handling device, a dynamic visual media corpus, wherein the dynamic visual media corpus comprises a plurality of dynamic visual media scripts." Claim 1 (as previously presented).
[3] As is clearly described throughout the specification, as originally filed, that a dynamic visual media corpus comprises, "a plurality of dynamic visual media scripts that correspond to a dynamic visual media project. The corpus may also include any additional information related to a script that is necessary to understanding a dynamic visual media project, for example, setting, time period, number of characters, plot summary, names of actors, directors, or other people involved in the project, or the like. Even if the target dynamic media project is a particular media type, for example, a movie, the media corpus can include media scripts from all types of media, for example, plays, advertisements, movies, musicals, television shows, or the like." Specification at [0024]. 
[4] Applicant respectfully submits that such a dynamic media corpus inputted into the system may then output, "producing, for each scene within each dynamic visual media script, a scene vector identifying (iii) the topics included within a corresponding scene and (iv) a character fingerprint for each character occurring within the scene." Claim 1 (as previously presented), which once again, readily distinguishes the production of an outfit in Zhu from the system and method disclosed in the current application. Thus, Applicant respectfully requests reconsideration and withdrawal of the § 102 rejections for at least the reasons outlined above. 
Nonetheless, solely in an effort to facilitate compact prosecution, Applicant has amended the claims herein. Support for these claim amendments can be found throughout the original disclosure, for example, at paragraphs [0024] - [0039] of the specification. No new matter has been added. 
[5] Applicant respectfully submits that the teachings of Comerford are readily distinguishable from the claimed limitations, either as previously presented or as currently amended, for at least the reasons discussed above. 
In addition to the above mentioned, Applicant respectfully submits that the § 102 rejections contain other deficiencies. Therefore, Applicant respectfully submits that the claims are readily distinguishable from the teachings of the reference and the state of the art at the time of filing. 
 	Applicant therefore respectfully requests reconsideration and withdrawal of the § 102 rejections and allowance of this case in view of the foregoing amendments and remarks.

Examiner response to Arguments:
[1]-[4]: Applicant's arguments have been fully considered but they are not persuasive.
[1]: Applicant notes that “A [Zhu?] does not teach all of the claimed limitations. For example, Comerford [Zhu?] does not teach, "producing, for each scene within each dynamic visual media script, a scene vector identifying (iii) the topics included within a corresponding scene and (iv) a character fingerprint for each character occurring within the scene" Claim 1 (as previously presented).”
However, the Examiner respectfully disagrees, as considering the broadest reasonable interpretation, the language in the claim is considered to be disclosed by Zhu by creating/extracting/producing a vector of binary attributes [i.e., vector identifying topics and character fingerprint]; wherein attributes [i.e., topics]; and additional character/wearer/person characteristics such as, mean RGB values of skin color, as well as the aspect ratio of the person, representing coarse body size [i.e. association of topics with corresponding character (or wearer) (i.e., character fingerprints)] in each photo [i.e., scene] are disclosed in ¶ 1 and 4 of 3.1 Overview of FashionGAN: “Our method requires training data in order to learn the mapping from one photo to the other given the description. […] we extract a vector of binary attributes [i.e., vector identifying topics and character fingerprint], a, from the person’s face, body and other physical characteristics. Examples of attributes [i.e., topics] include gender, long/short hair, wearing/not wearing sunglasses and wearing/not wearing hat. The attribute vector may additionally capture the mean RGB values of skin color, as well as the aspect ratio of the person, representing coarse body size [i.e. association of topics with corresponding character (or wearer) (i.e., character fingerprints)].”
[2]: Applicant notes that “the use of adversarial learning in the system is present in Zhu and the application, as originally filed; however, Applicant respectfully submits that inputting photos of humans to determine applicable human dimensions for outputting "new clothes on a wearer," is readily distinguishable from. "accessing, at an information handling device, a dynamic visual media corpus, wherein the dynamic visual media corpus comprises a plurality of dynamic visual media scripts." Claim 1 (as previously presented).”
However, the Examiner respectfully disagrees, as considering the broadest reasonable interpretation, the language in the claim is considered to be disclosed by Zhu by accessing a plurality of images with sentence description [i.e., dynamic visual media with scripts] from a dataset [i.e., corpus] from a generator [i.e., information handling device] are disclosed in see ¶ 10 of 1. Introduction (left column, page 1681): “To train our model, we extend the DeepFashion dataset [8] by annotating a subset of 79K upper-body images with sentence descriptions [i.e., scripts] and human body annotations.” and Figure 2: “generator [i.e., information handling device]” 
[3]: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "a plurality of dynamic visual media scripts that correspond to a dynamic visual media project. The corpus may also include any additional information related to a script that is necessary to understanding a dynamic visual media project, for example, setting, time period, number of characters, plot summary, names of actors, directors, or other people involved in the project, or the like. Even if the target dynamic media project is a particular media type, for example, a movie, the media corpus can include media scripts from all types of media, for example, plays, advertisements, movies, musicals, television shows, or the like." Specification at [0024].) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
[4]: Applicant notes that “such a dynamic media corpus inputted into the system may then output, "producing, for each scene within each dynamic visual media script, a scene vector identifying (iii) the topics included within a corresponding scene and (iv) a character fingerprint for each character occurring within the scene." Claim 1 (as previously presented), which once again, readily distinguishes the production of an outfit in Zhu from the system and method disclosed in the current application.”
However, the Examiner respectfully disagrees and notes that Zhu discloses creating/extracting/producing a vector of binary attributes [i.e., vector identifying topics and character fingerprint]; wherein attributes [i.e., topics]; and additional character/wearer/person characteristics such as, mean RGB values of skin color, as well as the aspect ratio of the person, representing coarse body size [i.e. association of topics with corresponding character (or wearer) (i.e., character fingerprints)] in each photo [i.e., scene] are disclosed in ¶ 1 and 4 of 3.1 Overview of FashionGAN as discussed in the response to argument [1], above.
[5]: Please refer to the response to arguments [1]- [4], above.

Claim Rejections - 35 U.S.C. § 103:
Arguments: 
Claim 20 stands rejected under 35 U.S.C. § 103 as being unpatentable over Zhu in view of Maetz et al. (U.S. Patent Pub. No. 2016/0117311, hereinafter "Maetz"). Claims 3 and 14 stand rejected under 35 U.S.C. § 103 as being unpatentable over Zhu in view of Brenton et al. (U.S. Patent Pub. No. 2015/0067569, hereinafter "Brenton"). Claims 4 and 15 stand rejected under 35 U.S.C. § 103 as being unpatentable over Zhu in view of Brenton and further in view of Emam et al. (U.S. Patent Pub. No. 2007/0156748, hereinafter "Emam"). Claims 5 and 16 stand rejected under 35 U.S.C. § 103 as being unpatentable over Zhu in view of Lau (U.S. Patent Pub. No. 2012/0303643). Claim 10 stand rejected under 35 U.S.C. § 103 as being unpatentable over Zhu in view of Trim et al. (U.S. Patent Pub. No. 2020/0097502, hereinafter "Trim"). Applicant respectfully disagrees with the § 103 rejections for at least the following reasons. 
[1] Applicant respectfully submits that the Office has not articulated a reason why a person skilled in the art would combine the prior art references, does not have adequate evidentiary basis for that finding, and has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented. See In re NuVasive, Inc., 842 F.3d 1376, 1382 (Fed. Cir. 2016). Rather, the Office has merely supplied a conclusory statement claiming that the combination of references would be obvious to one of ordinary skill in the art. Applicant therefore respectfully submits that the Office has not met their burden in rejecting the claims under § 103 and requests that the § 103 be withdrawn. 
[2] Additionally, Applicant respectfully submits that the remaining references fail to overcome the deficiencies of Zhu as discussed briefly above with respect to the § 102 rejections. Thus, Applicant respectfully submits that the combination of the references does not support the conclusion that "all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art." MPEP § 2143. 
Nonetheless, solely in an effort to facilitate compact prosecution, Applicant has amended the claims herein. Support for these claims can be found throughout the original disclosure. Applicant respectfully submits that no new matter has been entered. 
[3] Applicant respectfully submits that the references fail to teach, or even suggest, the claimed limitations, either as previously presented or as currently amended, for at least the reasons discussed above. 
In addition to the above mentioned, Applicant respectfully submits that the § 103 rejections contain other deficiencies and Applicant reserves the right to argue these on appeal, if necessary. Therefore, Applicant respectfully submits that the claims are readily distinguishable from the teachings of the reference and the state of the art at the time of filing. 
For at least the foregoing reasons, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejections and allowance of this case. 


Examiner response to Arguments:
[1]-[3]: Applicant's arguments have been fully considered but they are not persuasive.
[1]: Applicant notes that “the Office has not articulated a reason why a person skilled in the art would combine the prior art references, does not have adequate evidentiary basis for that finding, and has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented. See In re NuVasive, Inc., 842 F.3d 1376, 1382 (Fed. Cir. 2016). Rather, the Office has merely supplied a conclusory statement claiming that the combination of references would be obvious to one of ordinary skill in the art.”
However, the Examiner respectfully disagrees and notes that in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, please see below the motivation/benefit statements to combine each of the reference of the 35 USC 103 rejections, as provided in the Office Action mailed on 07/27/2022.
Zhu et al. and Maetz et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu et al. to incorporate the teachings of Maetz et al. of receiving a movie script and segmenting the received movie script into scenes which provides the benefit of allowing for better sharing among creators and communication of the result ([0006] of Maetz et al.) – Claim 20 rejection, page 18. 
Additional details
Field of endeavor of combined arts: data processing, including script/text/sentence generation associated with a scene [e.g., movie, book (i.e., figures with captions within book), etc.].
Motivation/Benefit: improvement in communicating the resulting story/script/sentence/text [0006].
Additional citation(s): [0006] The proposed method and apparatus relates to the creation step of any story, resulting into a movie screenplay (a.k.a movie script), a book [i.e., figures and captions/sentences], a theater play, a game scenario or any other forms of story. As used herein the term “story” includes but is not limited to books, plays, movies, scripts and games and these terms may all be used interchangeably herein.

Zhu et al. and Brereton et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu et al.  to incorporate the teachings of Brereton et al. of generating a topic-relationship graph across the dynamic visual media corpus, wherein the topic-relationship graph represents topics occurring within the plurality of dynamic visual media scripts as nodes and relationships between the topics as edges, wherein the edges are weighted with an occurrence frequency which provides the benefit of allowing a user to obtain information regarding surrounding nodes as well as all other connections of which the node is a part ([0049] of Brereton et al.). – Claims 3 and 14 rejection, page 19.
Additional details
Field of endeavor of combined arts: data processing, including determining relationship between topics/attributes as well as their relevancies/occurrences.
Motivation/Benefit: of allowing a user to obtain information regarding surrounding nodes as well as all other connections of which the node is a part [0049] and allowing the user to view the occurrence of the element [0044].
Additional citation(s): [0037] …The topic map 210 represents information using topics, associations and occurrences. Topics represent any concept such as infrastructure elements, people, countries, organizations, software modules, individual files, events, etc. An association represents relationships between topics such as hypergraph relationships. An occurrence represents information resources relevant to a particular topic. And [0044] Next, during element select step 340, a user selects an element from the topic map. Upon selecting the element, the infrastructure system management system accesses information regarding the occurrence of the element and allows the user to view the occurrence of the element. For example, for a pipe, the user can view more details about the element from a SCADA system, an enterprise asset management system, GIS, etc [i.e., images/scenes].

Zhu et al. in combination with Brereton et al. and Emam et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu et al. in combination with Brereton et al. to incorporate the teachings of Emam et al. wherein the producing a scene vector comprises utilizing the topic-relationship graph which provides the benefit of allowing the user to configure an automatic digital content generator to generate electronic contents according to the form and language of its choice ([0075] of Emam et al.). – Claims 4 and 15 rejection, page 20.
Additional details
Field of endeavor of combined arts: data processing, including determining relationship between topics/attributes as well as their relevancies/occurrences.
Motivation/Benefit: allowing the user to configure an automatic digital content generator to generate electronic contents according to the form and language of its choice [0075]
Additional citation(s): [0084] Content: information presenting an interest for a human being--sound, text, pictures, video, etc. Content is a generic term used to describe information in a digital context. It can take the form of web pages, as well as sound, text, images and video contained in files (documents).

Zhu et al. and Lau are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu et al.  to incorporate the teachings of Lau of generating a scene-level character fingerprint by applying a time window corresponding to a scene to the dynamic visual media script, wherein the generating is carried out for the applied time window which provides the benefit of correlating variations of the same underlying piece of content and then the correlation to merge the multiple sets of metadata into one multi-track set ([0022] of Lau). – Claims 5 and 16 rejection, pages 21-22.
Additional details
Field of endeavor of combined arts: data processing, including description of content and context/topics of data/images/scenes. 
Motivation/Benefit: correlating variations of the same underlying piece of content and then the correlation to merge the multiple sets of metadata into one multi-track set. [0022]
Additional citation(s): [0021] The same underlying piece of content can have multiple sets of metadata attached to slight variations of the content. For example, a movie may include a script, which includes dividing into scenes with scene metadata like characters, location, time-of-day. The same movie may include a closed caption file that includes descriptors, like "[girl laughing]," for example. Further, the same movie can include a specification of musical accompaniments, which might identify the music played for various scenes in the script. In this example, the words in the script will not match the words in the closed caption file exactly because of errors in the closed-captioning as well as directorial artistic license during the filming process. Similarly, the music specification may use variants of the scene names compared to the script.

Zhu et al. and Trim et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu et al.  to incorporate the teachings of Trim et al.  of generating a textual script for each scene corresponding to a dialogue included in a corresponding scene which provides the benefit of analyzing verbal communications in the video segment ([0068] of Trim et al.). – Claim 100 rejection, page 23.
Additional details
Field of endeavor of combined arts: data processing, including visual analysis of image/video segment/scene as well as topic/sentence analysis/classification.
Motivation/Benefit: analyzing verbal communications in the video segment and classifying the topics, tone, and emotional state of the spoken content [0068] 
Additional citation(s): [0068] The NLP component 524 may perform a linguistic analysis that analyzes verbal communications in the video segment 510 (e.g., what is being said in a given scene of a video). In one aspect, one or more artificial intelligence (“AI”) or NLP instances may be provided such as, for example, Speech-To-Text operation to create a transcript of spoken content, and Natural Language Understanding to classify the topics, tone, and emotional state of the spoken content.

[2]: Applicant notes that “the remaining references fail to overcome the deficiencies of Zhu as discussed briefly above with respect to the § 102 rejections. Thus, Applicant respectfully submits that the combination of the references does not support the conclusion that "all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art." MPEP § 2143.” 
However, the Examiner respectfully disagrees and refers the Applicant back to argument’s responses [1]-[5] in the 35 U.S.C. § 102 section, above, wherein the Examiner provides her point of view regarding how Zhu still discloses the argued limitations under the broadest reasonable interpretation.
 [2]: Please refer to the response to arguments [1]- [2], above.
Amended claim 1:
1. (Currently Amended) A method for training a machine-learning model used to provide recommendations for costumes for characters within a dynamic visual media (see Figure 1: “Given an original wearer’s input photo (left) and different textual descriptions (second column), our model generates new outfits [i.e., costume] onto the photograph [i.e., dynamic visual media] (right three columns) while preserving the pose and body shape of the wearer [i.e., character].” and ¶ 10 of 1. Introduction (left column, page 1681): “To train our model, we extend the DeepFashion dataset [8] by annotating a subset of 79K upper-body images with sentence descriptions and human body annotations.”), the method comprising: 
receiving a dynamic visual media script for recommendation of at least one costume (see Figure 1: “Given an original wearer’s input photo (left) and different textual descriptions (second column) [i.e., dynamic visual script], our model generates new outfits onto the photograph (right three columns) [i.e., recommendation of at least one costume] while preserving the pose and body shape of the wearer.”); 
accessing, at an information handling device, a dynamic visual media corpus, wherein the dynamic visual media corpus comprises a plurality of dynamic visual media scripts (see ¶ 10 of 1. Introduction (left column, page 1681): “To train our model, we extend the DeepFashion dataset [8] by annotating a subset of 79K upper-body images with sentence descriptions [i.e., scripts] and human body annotations.” and Figure 2: “generator [i.e., information handling device]”); 
segmenting each of the plurality of dynamic visual media scripts into scenes (see ¶ 3 of 3.5. Implementation Details and Dataset: “To train our framework we extended the publicly available DeepFashion dataset [8] with richer annotations (captions and segmentation maps). […] Training our algorithm requires segmentation maps and captions for each image. We manually annotated one sentence per photo [i.e., script (sentence) into scenes (photo)], describing only the visual facts (e.g., the color, texture of the clothes or the length of the sleeves), avoiding any subjective assessments. For segmentation, we first applied a semantic segmentation method (VGG model fine-tuned on the ATR dataset [7]) to all the images, and then manually checked correctness. We manually relabeled the incorrectly segmented samples with GrabCut [13].”), wherein the segmenting comprises identifying, utilizing at least one scene segmentation technique to enclose semantic boundaries, a segment by identifying a portion of the dynamic visual media script having a costume and corresponding context that are consistent throughout the portion (see ¶ 1 of 3.2. Segmentation Map Generation (Gshape): “Our first generator Gshape aims to generate the semantic segmentation map S˜ by conditioning on the spatial constraint ↓m(S0) [i.e., semantic boundaries], the design coding d ∈ R D, and the Gaussian noise zS ∈ R 100. We now provide more details about this model. To be specific, assume that the original image is of height m and width n, i.e., I0 ∈ R m×n×3 . We represent the segmentation map S0 of the original image using a pixel-wise one-hot encoding, i.e., S0 ∈ {0, 1} m×n×L, where L is the total number of labels. In our implementation, we use L = 7 corresponding to background, hair, face, upper-clothes, pants/shorts, legs, and arms [i.e., segment identifying portion of dynamic visual media script having a costume and corresponding context].”); 
generating, for each of the plurality of dynamic visual media scripts, a character fingerprint identifying topics corresponding to each character within a corresponding dynamic visual media script, wherein the generating comprises (i) extracting both characters and topics from the dynamic visual media script and (ii) associating each of the topics with a corresponding character, wherein the character fingerprint identifies costumes of a given character and a topic corresponding to each costume (see ¶ 4 of 3.1 Overview of FashionGAN: “To capture further information about the wearer [i.e., character], we extract a vector of binary attributes [i.e., vector identifying topics and character fingerprint], a, from the person’s face, body and other physical characteristics. Examples of attributes [i.e., topics] include gender, long/short hair, wearing/not wearing sunglasses and wearing/not wearing hat. The attribute vector may additionally capture the mean RGB values of skin color, as well as the aspect ratio of the person, representing coarse body size [i.e. association of topics with corresponding character (or wearer) (i.e., character fingerprints)]. These are the properties that our final generated image should ideally preserve.”); [[and]] 
producing, for each scene within each dynamic visual media script, a scene vector identifying (iii) the topics included within a corresponding scene and (iv) a character fingerprint for each character occurring within the scene (see  ¶ 1 and 4 of 3.1 Overview of FashionGAN citation as in limitation above. “Our method requires training data in order to learn the mapping from one photo to the other given the description. […] we extract a vector of binary attributes [i.e., vector identifying topics and character fingerprint], a, from the person’s face, body and other physical characteristics. Examples of attributes [i.e., topics] include gender, long/short hair, wearing/not wearing sunglasses and wearing/not wearing hat. The attribute vector may additionally capture the mean RGB values of skin color, as well as the aspect ratio of the person, representing coarse body size [i.e. association of topics with corresponding character (or wearer) (i.e., character fingerprints)].” 
Here, the created/extracted/ produced vector of binary attributes [i.e., vector identifying topics and character fingerprint]; wherein attributes [i.e., topics]; and additional character/wearer/person characteristics such as, mean RGB values of skin color, as well as the aspect ratio of the person, representing coarse body size [i.e. association of topics with corresponding character (or wearer) (i.e., character fingerprints)] in each photo [i.e., scene].) and training the machine- learning model with the scene vectors (see  ¶ 5 of 3.1 Overview of FashionGAN “We represent the description as a vector v using an existing text encoder (details in Sec. 3.5). Our problem is then formalized as follows. Given d = (a, v),…” and 3.4. Training: “Our two GANs are trained separately due to the nondifferentiable argmax operation between the two steps. The training process needs one fashion image I0 for each person in the training set, along with the textual description (represented by its designing coding d) and the segmentation  map S0. In our first GAN, we derive the tuple {#m(S0), d, S0} from each training sample and train the networks, following the typical conditional GAN training procedure. In our second GAN, we derive the tuple {#m(S0), d, I0} from each training sample for training.” [i.e., d: associated with the scene/attribute vector v.]); and 
providing at least one recommendation for a costume within the received dynamical visual script, wherein the providing at least one recommendation comprises applying a generative adversarial network to each scene vector of the received dynamic visual script against the scene vectors of the machine-learning model, thereby generating one or more costumes for the dynamic visual media scene of the received dynamic visual media script (see Figure 1: “Given an original wearer’s input photo (left) and different textual descriptions (second column) [i.e., dynamic visual script], our model generates new outfits onto the photograph (right three columns) while preserving the pose and body shape of the wearer [i.e., recommendation of at least one costume]” and ¶ 2 of 3.1. Overview of FashionGAN: “Our method requires training data in order to learn [i.e., machine-learning model] the mapping from one photo to the other given the description.” And see Figure 2: “Proposed framework. Given an input photograph of a person and a sentence description of a new desired outfit, our model first generates a segmentation map S˜ using the generator from the first GAN [i.e., GAN applied to scene vector of received dynamic visual script]. We then render the new image with another GAN, with the guidance from the segmentation map generated in the previous step [i.e., GAN scene vector of machine-learning model]. At test time, we obtain the final rendered image with a forward pass through the two GAN networks ”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu, Shizhan, et al. "Be your own prada: Fashion synthesis with structural coherence." Proceedings of the IEEE international conference on computer vision. 2017. [Zhu et al.].

As to independent claim 1, Zhu et al. teaches:
A method for training a machine-learning model used to provide recommendations for costumes for characters within a dynamic visual media (see Figure 1: “Given an original wearer’s input photo (left) and different textual descriptions (second column), our model generates new outfits [i.e., costume] onto the photograph [i.e., dynamic visual media] (right three columns) while preserving the pose and body shape of the wearer [i.e., character].” and ¶ 10 of 1. Introduction (left column, page 1681): “To train our model, we extend the DeepFashion dataset [8] by annotating a subset of 79K upper-body images with sentence descriptions and human body annotations.”), the method comprising: 
receiving a dynamic visual media script for recommendation of at least one costume (see Figure 1: “Given an original wearer’s input photo (left) and different textual descriptions (second column) [i.e., dynamic visual script], our model generates new outfits onto the photograph (right three columns) [i.e., recommendation of at least one costume] while preserving the pose and body shape of the wearer.”); 
accessing, at an information handling device, a dynamic visual media corpus, wherein the dynamic visual media corpus comprises a plurality of dynamic visual media scripts (see ¶ 10 of 1. Introduction (left column, page 1681): “To train our model, we extend the DeepFashion dataset [8] by annotating a subset of 79K upper-body images with sentence descriptions [i.e., scripts] and human body annotations.” and Figure 2: “generator [i.e., information handling device]”); 
segmenting each of the plurality of dynamic visual media scripts into scenes (see ¶ 3 of 3.5. Implementation Details and Dataset: “To train our framework we extended the publicly available DeepFashion dataset [8] with richer annotations (captions and segmentation maps). […] Training our algorithm requires segmentation maps and captions for each image. We manually annotated one sentence per photo [i.e., script (sentence) into scenes (photo)], describing only the visual facts (e.g., the color, texture of the clothes or the length of the sleeves), avoiding any subjective assessments. For segmentation, we first applied a semantic segmentation method (VGG model fine-tuned on the ATR dataset [7]) to all the images, and then manually checked correctness. We manually relabeled the incorrectly segmented samples with GrabCut [13].”), wherein the segmenting comprises identifying, utilizing at least one scene segmentation technique to enclose semantic boundaries, a segment by identifying a portion of the dynamic visual media script having a costume and corresponding context that are consistent throughout the portion (see ¶ 1 of 3.2. Segmentation Map Generation (Gshape): “Our first generator Gshape aims to generate the semantic segmentation map S˜ by conditioning on the spatial constraint ↓m(S0) [i.e., semantic boundaries], the design coding d ∈ R D, and the Gaussian noise zS ∈ R 100. We now provide more details about this model. To be specific, assume that the original image is of height m and width n, i.e., I0 ∈ R m×n×3 . We represent the segmentation map S0 of the original image using a pixel-wise one-hot encoding, i.e., S0 ∈ {0, 1} m×n×L, where L is the total number of labels. In our implementation, we use L = 7 corresponding to background, hair, face, upper-clothes, pants/shorts, legs, and arms [i.e., segment identifying portion of dynamic visual media script having a costume and corresponding context].”); 
generating, for each of the plurality of dynamic visual media scripts, a character fingerprint identifying topics corresponding to each character within a corresponding dynamic visual media script, wherein the generating comprises (i) extracting both characters and topics from the dynamic visual media script and (ii) associating each of the topics with a corresponding character, wherein the character fingerprint identifies costumes of a given character and a topic corresponding to each costume (see ¶ 4 of 3.1 Overview of FashionGAN: “To capture further information about the wearer [i.e., character], we extract a vector of binary attributes [i.e., vector identifying topics and character fingerprint], a, from the person’s face, body and other physical characteristics. Examples of attributes [i.e., topics] include gender, long/short hair, wearing/not wearing sunglasses and wearing/not wearing hat. The attribute vector may additionally capture the mean RGB values of skin color, as well as the aspect ratio of the person, representing coarse body size [i.e. association of topics with corresponding character (or wearer) (i.e., character fingerprints)]. These are the properties that our final generated image should ideally preserve.”); [[and]] 
producing, for each scene within each dynamic visual media script, a scene vector identifying (iii) the topics included within a corresponding scene and (iv) a character fingerprint for each character occurring within the scene (see  ¶ 1 and 4 of 3.1 Overview of FashionGAN citation as in limitation above. “Our method requires training data in order to learn the mapping from one photo to the other given the description. […] we extract a vector of binary attributes [i.e., vector identifying topics and character fingerprint], a, from the person’s face, body and other physical characteristics. Examples of attributes [i.e., topics] include gender, long/short hair, wearing/not wearing sunglasses and wearing/not wearing hat. The attribute vector may additionally capture the mean RGB values of skin color, as well as the aspect ratio of the person, representing coarse body size [i.e. association of topics with corresponding character (or wearer) (i.e., character fingerprints)].” 
Here, the created/extracted/ produced vector of binary attributes [i.e., vector identifying topics and character fingerprint]; wherein attributes [i.e., topics]; and additional character/wearer/person characteristics such as, mean RGB values of skin color, as well as the aspect ratio of the person, representing coarse body size [i.e. association of topics with corresponding character (or wearer) (i.e., character fingerprints)] in each photo [i.e., scene].) and training the machine- learning model with the scene vectors (see  ¶ 5 of 3.1 Overview of FashionGAN “We represent the description as a vector v using an existing text encoder (details in Sec. 3.5). Our problem is then formalized as follows. Given d = (a, v),…” and 3.4. Training: “Our two GANs are trained separately due to the nondifferentiable argmax operation between the two steps. The training process needs one fashion image I0 for each person in the training set, along with the textual description (represented by its designing coding d) and the segmentation  map S0. In our first GAN, we derive the tuple {#m(S0), d, S0} from each training sample and train the networks, following the typical conditional GAN training procedure. In our second GAN, we derive the tuple {#m(S0), d, I0} from each training sample for training.” [i.e., d: associated with the scene/attribute vector v.]); and 
providing at least one recommendation for a costume within the received dynamical visual script, wherein the providing at least one recommendation comprises applying a generative adversarial network to each scene vector of the received dynamic visual script against the scene vectors of the machine-learning model, thereby generating one or more costumes for the dynamic visual media scene of the received dynamic visual media script (see Figure 1: “Given an original wearer’s input photo (left) and different textual descriptions (second column) [i.e., dynamic visual script], our model generates new outfits onto the photograph (right three columns) while preserving the pose and body shape of the wearer [i.e., recommendation of at least one costume]” and ¶ 2 of 3.1. Overview of FashionGAN: “Our method requires training data in order to learn [i.e., machine-learning model] the mapping from one photo to the other given the description.” And see Figure 2: “Proposed framework. Given an input photograph of a person and a sentence description of a new desired outfit, our model first generates a segmentation map S˜ using the generator from the first GAN [i.e., GAN applied to scene vector of received dynamic visual script]. We then render the new image with another GAN, with the guidance from the segmentation map generated in the previous step [i.e., GAN scene vector of machine-learning model]. At test time, we obtain the final rendered image with a forward pass through the two GAN networks ”).


As to independent claim 11, Zhu et al. teaches:
An apparatus for training a machine-learning model used to provide recommendations for costumes for characters within a dynamic visual media (see Figure 1 citation as in claim 1 and Figure 2: Proposed Framework, “generators”), the apparatus comprising:
at least one processor (see ¶ 10 of 1. Introduction: “To train our model, we extend the DeepFashion dataset [8] by annotating a subset of 79K upper-body images with sentence descriptions and human body annotations1. Extensive quantitative and qualitative comparisons are performed against existing GAN baselines and 2D nonparametric approaches. […] 1The data and code can be found at  http://mmlab.ie.cuhk.edu.hk/projects/FashionGAN/.” 
It is interpreted that the trained model and GAN baselines, etc are implemented/run in a computing device that contains a processing device and a non-transitory computer readable storage medium.); and
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor (see ¶ 10 of 1. Introduction citation and comment as in limitation above.), the computer readable program code comprising:
computer readable program code configured to:
[perform the limitations as in claim 1].

As to independent claim 12, Zhu et al. teaches:
A computer program product for training a machine-learning model used to provide recommendations for costumes for characters within a dynamic visual media (see ¶ 10 of 1. Introduction: “To train our model, we extend the DeepFashion dataset [8] by annotating a subset of 79K upper-body images with sentence descriptions and human body annotations1. Extensive quantitative and qualitative comparisons are performed against existing GAN baselines and 2D nonparametric approaches. […] 1The data and code can be found at  http://mmlab.ie.cuhk.edu.hk/projects/FashionGAN/.”), the computer program product comprising:
a computer readable storage medium having computer readable program code embodied therewith (see ¶ 10 of 1. Introduction citation and comment as in limitation above.), the computer readable program code executable by a processor comprising:
computer readable program code configured to: 
[perform the limitations as in claim 1].

Regarding claim 8, Zhu et al. teaches the limitations as in claim 1, above.
Zhu et al. further teaches:
wherein the providing at least one recommendation comprises:
segmenting the received dynamic visual script (see ¶ 3 of 3.5. Implementation Details and Dataset citation as in claim 1, above.);
generating a character fingerprint for each character within the received dynamic visual script (see ¶ 4 of 3.1 Overview of FashionGAN citation as in claim 1, above.); and
producing a scene vector for each scene within the received dynamic visual script (see  ¶ 4 of 3.1 Overview of FashionGAN citation as in claim 1, above.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. "Be your own prada: Fashion synthesis with structural coherence." Proceedings of the IEEE international conference on computer vision. 2017. as applied to claims 1 and 12 above, and further in view of Maetz et al. (US 20160117311 A1).

As to independent claim 20, Zhu et al. teaches the limitations as in claim 1, above.
Zhu et al. further teaches:
A method, comprising:
generating a character fingerprint for each character within the received (see ¶ 4 of 3.1 Overview of FashionGAN citation as in claim 1, above.);
producing a scene vector for each scene within the received (see  ¶ 1 and 4 of 3.1 Overview of FashionGAN citation as in claim 1, above.
Here, the created/extracted/ produced vector of binary attributes [i.e., vector identifying topics and character fingerprint]; wherein attributes [i.e., topics]; and additional character/wearer/person characteristics such as, mean RGB values of skin color, as well as the aspect ratio of the person, representing coarse body size [i.e. association of topics with corresponding character (or wearer) (i.e., character fingerprints)] in each photo [i.e., scene].); and
providing at least one recommendation for a costume within the received (see Figure 1: “Given an original wearer’s input photo (left) and different textual descriptions (second column) [i.e., dynamic visual script], our model generates new outfits onto the photograph (right three columns) while preserving the pose and body shape of the wearer [i.e., recommendation of at least one costume]”  ¶ 2 of 3.1. Overview of FashionGAN: “Our method requires training data in order to learn [i.e., machine-learning model] the mapping from one photo to the other given the description.”, and ¶ 3 of 3.5. Implementation Details and Dataset, and ¶ 4 of 3.1 Overview of FashionGAN ¶ 1 of 3.2. Segmentation Map Generation (Gshape) citations as in claim 1, above.);
the providing at least one recommendation comprising applying a conditional generative adversarial network to each scene vector of the received (see Figure 2 citation as in claim 9, above and ¶ 1 of 3.4 Training: “… following the typical conditional GAN training procedure.”
Here, the script was interpreted as a dynamic visual script as in claim 1 [i.e., model generating new outfits onto photographs] and the conditional generative adversarial network [i.e., first and second GAN (generative adversarial network)].)
	
As mentioned above, Zhu et al. does not explicitly teach, but Maetz et al. does teach:
receiving a movie script (see ¶ [0030]: “The proposed method and apparatus analyze the different elements that make up (comprise) the story, for example by analyzing the movie script scene by scene.” 
Here, movie script [i.e., descriptive text/sentences] and its segmentation into scenes [i.e., photographs]);
segmenting the received movie script into scenes (see ¶ [0030]: “That is, a movie, TV program, script, etc. is segmented into scenes for analysis.”);
Zhu et al.  and Maetz et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu et al. to incorporate the teachings of Maetz et al. of receiving a movie script and segmenting the received movie script into scenes which provides the benefit of allowing for better sharing among creators and communication of the result ([0006] of Maetz et al.)

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. "Be your own prada: Fashion synthesis with structural coherence." Proceedings of the IEEE international conference on computer vision. 2017. as applied to claims 1 and 12 above, and further in view of Brereton et al. (US 20150067569 A1).

Regarding claims 3 and 14, Zhu et al. teaches the limitations as in claim 1 and 12, above.
However, Zhu et al. does not explicitly teach, but Brereton et al. does teach:
comprising generating a topic-relationship graph across the dynamic visual media corpus, wherein the topic-relationship graph represents topics occurring within the plurality of dynamic visual media scripts as nodes and relationships between the topics as edges, wherein the edges are weighted with an occurrence frequency (see ¶ [0050]: “For example, referring to FIG. 5, a block diagram of an example topic map graph [i.e., topic-relationship graph] 500 is shown. When processing the topic map 210, a graph corresponding to the topic map is generated. The graph is defined as a couple (V,E) where V is the set of vertices or nodes (i.e., abstraction of a topic or an occurrence within the topic map) and E is the set of edges (i.e., the association between topics or the relationship between a topic and one or more occurrences) [i.e., edges with occurrences].
Zhu et al.  and Brereton et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu et al.  to incorporate the teachings of Brereton et al. of generating a topic-relationship graph across the dynamic visual media corpus, wherein the topic-relationship graph represents topics occurring within the plurality of dynamic visual media scripts as nodes and relationships between the topics as edges, wherein the edges are weighted with an occurrence frequency which provides the benefit of allowing a user to obtain information regarding surrounding nodes as well as all other connections of which the node is a part ([0049] of Brereton et al.).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. "Be your own prada: Fashion synthesis with structural coherence." Proceedings of the IEEE international conference on computer vision. 2017 in combination with Brereton et al. (US 20150067569 A1) as applied to claims 3 and 14 above, and further in view of Emam et al. (US 20070156748 A1).

Regarding claims 4 and 15, Zhu et al. teaches the limitations as in claim 3 and 14, above.
However, Zhu et al. does not explicitly teach, but Emam et al. does teach:
wherein the producing a scene vector comprises utilizing the topic-relationship graph (see ¶ [0066-67]: “extracting a feature vector from the unstructured data for each identified named entities and relations; [0067] representing said entities and relations in a topic graph wherein nodes represent the entities and edges represent the relations between said entities;”).
Zhu et al. in combination with Brereton et al. and Emam et al.  are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu et al. in combination with Brereton et al. to incorporate the teachings of Emam et al. wherein the producing a scene vector comprises utilizing the topic-relationship graph which provides the benefit of allowing the user to configure an automatic digital content generator to generate electronic contents according to the form and and language of its choice ([0075] of Emam et al.).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. "Be your own prada: Fashion synthesis with structural coherence." Proceedings of the IEEE international conference on computer vision. 2017. as applied to claims 1 and 12 above, and further in view of Lau (US 20120303643 A1).

Regarding claims 5 and 16, Zhu et al. teaches the limitations as in claim 1 and 12, above.
However, Zhu et al. does not explicitly teach, but Lau does teach:
comprising generating a scene-level character fingerprint by applying a time window corresponding to a scene to the dynamic visual media script, wherein the generating is carried out for the applied time window (see ¶ [0020 and 0083]: “[0020] In a variation of process 100, instead of text aligning (104) multiple metadata sources directly, process 100 can text align to one or more time-alignments and use the time-alignments to align the metadata sources. [0083] …The scene description, the division into scenes, and the characters are derived from the script. Descriptors and caption are taken from the closed-caption file (along with timestamps [i.e., time window] modified as described below).”).
Zhu et al.  and Lau are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu et al.  to incorporate the teachings of Lau  of generating a scene-level character fingerprint by applying a time window corresponding to a scene to the dynamic visual media script, wherein the generating is carried out for the applied time window which provides the benefit of correlating variations of the same underlying piece of content and then the correlation to merge the multiple sets of metadata into one multi-track set ([0022] of Lau).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. "Be your own prada: Fashion synthesis with structural coherence." Proceedings of the IEEE international conference on computer vision. 2017. as applied to claim 1 above, and further in view of Trim et al. (US 20200097502 A1).

Regarding claim 10, Zhu et al. teaches the limitations as in claim 1, above.
Zhu et al. further teaches: 
wherein the generating and the producing are based upon the textual script (see  ¶ 4 of 3.1 Overview of FashionGAN citation as in limitation above. vector of binary attributes [i.e., vector identifying topics and character fingerprint]). [i.e., textual script: language description].)
However, Zhu et al. does not explicitly teach, but Trim et al. does teach:
comprising generating a textual script for each scene corresponding to a dialogue included in a corresponding scene (see ¶ [0068]: “The NLP component 524 may perform a linguistic analysis that analyzes verbal communications in the video segment 510 (e.g., what is being said in a given scene of a video). In one aspect, one or more artificial intelligence (“AI”) or NLP instances may be provided such as, for example, Speech-To-Text operation to create a transcript of spoken content, and Natural Language Understanding to classify the topics, tone, and emotional state of the spoken content.”);
Zhu et al.  and Trim et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu et al.  to incorporate the teachings of Trim et al.  of generating a textual script for each scene corresponding to a dialogue included in a corresponding scene which provides the benefit of analyzing verbal communications in the video segment ([0068] of Trim et al.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659


/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659  
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659